—Order, Supreme Court, New York County (Myriam Altman, J.), entered June 9, 1993, which stayed arbitration of all matters preceding April 19, 1986, and ordered arbitration of matters from April 19, 1986 to date, unanimously affirmed, with costs.
Appellant sought, and was previously granted the opportunity to pursue an action for an accounting for the period preceding April 19, 1986, which he did not pursue and thus *456may be deemed to have voluntarily abandoned (compare, Missan v Schoenfeld, 95 AD2d 198). The financial information sought by appellant in this proceeding is substantially similar to that requested in 1985, and to allow the proceeding with respect to the period prior to April 19, 1986 would in essence be to allow the appellant a chance to pursue a second, identical claim seven years later, after expiration of the applicable six year statute of limitations (see, CPLR 213 [8]).
Appellant’s contention that he did not abandon his 1985 claim for fraud and mismanagement is without merit (see, Matter of Finkelstein [Harris], 17 AD2d 137). Concur — Carro, J. P., Rosenberger, Ellerin and Kupferman, JJ.